Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CARBON ADDITIVES FOR DIRECT COATING OF SILICON-DOMINANT ANODES

Examiner: Adam Arciero	SN: 17/180,425	Art Unit: 1727	December 13, 2022

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 09, 2022 has been entered. Claims 1-11 are currently pending. Claim 1 has been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification is maintained.
The use of the terms ECP, ECP600, Super-P, and SLP, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
Claim 1 recites an intended use for a composition. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-11 are maintained.
The term “low-temperature” in claims 1 and 6 is a relative term which renders the claim indefinite. The term “low-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant states that the specification does not provide any limits or definition for the term “low-temperature” and therefore the term is indefinite because it is unclear as to what the metes and bounds of the claim are. For purposes of compact prosecution, the Examiner will construe the claim to read without the term “low-temperature”.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the relative amounts of the claimed materials. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Huang on claims 1-3 and 6-9 are maintained.
Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2012/0219852 A1; as found in IDS dated 06/24/2022).
As to Claims 1 and 6, Huang et al. discloses an anode composition and method of making; comprising forming a mixture of a silicon active material in an amount of 80-98 wt%; a carbon additive mixture comprising about 3-7wt%; and a carbon binder comprising an amount of 5-30 wt%; and an amount of a carbon-based binder from 1-15 wt% (paragraphs [0011]-[0015]). The relative amounts of the anode composition of Huang is intrinsically configured for the claimed pyrolysis given that the structure and materials of the prior art the present invention are the same. See MPEP 2112. The claim limitation of “configured to enable low-temperature pyrolysis” does not positively recite any structural limitations drawn to the composition and the limitation is therefore given its broadest reasonable interpretation. See MPEP 2111.
As to Claims 3 and 9, the anode active material of Huang and the presently claimed invention comprise the same materials and structure and therefore the anode active material of Huang will intrinsically comprise the claimed yield of silicon after pyrolysis. See MPEP 2112. In addition, it is noted that the claim is a product-by-process claim. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
As to Claims 2 and 7, the composition of Huang is intrinsically configured for pyrolysis at the claimed temperature given that the structure and materials are the same as the claimed invention. See MPEP 2112. The method claims 6 and 7 do not positively recite a method step of performing pyrolysis, rather only stating the composition is configured for such.
As to Claim 8, Huang discloses forming the anode composition directly to a current collector (paragraph [0009]).

The claim rejections under 35 USC 103(a) as being unpatentable over Huang and Sano on claims 4-5 and 10-11 are maintained.
Claim(s) 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2012/0219852 A1; as found in IDS dated 06/24/2022) in view of Sano et al. (US 2008/0090149 A1).
As to Claims 4-5 and 10-11, Huang does not specifically disclose the claimed conductive-additives or binder.
However, Sano teaches of a silicon bases anode active material, comprising PAA as a carbon-based binder and ECP as a carbon-based additive (Abstract and paragraphs [0066 and 0093]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the composition of Huang to comprise PAA and ECP as the carbon-based binder and carbon-based additive, respectively, because Sano teaches that the charge/discharge characteristics of the active material can be improved and a battery with high capacity and excellent cycle characteristics can be achieved (paragraph [0131]).

Response to Arguments
Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive.
Applicant’s principle arguments are:
a) the term “low-temperature” is defined in the specification and is not indefinite (claim 1).
b) Huang does not teach the newly added limitations (claim 1).

In response to Applicant’s arguments, please consider the following remarks:
a) In the reply filed on June 23, 2022, on pg. 5-6, Applicant states that the specification does not limit “low-temperature pyrolysis” to be less than 850 ºC and may reasonably encompass a larger range without providing any limits. In the reply filed on October 10, 2022, the Applicant states that the specification does provide a definition for “low-temperature pyrolysis” that is conducted at a lower temperature (e.g., < 850 ºC) which appears to contradict the previous argument. However, in light of the previous argument stating that the specification does not provide boundaries on the term “low-temperature pyrolysis” the rejection is maintained.
b) the newly added limitations of claim 1 are indefinite in that they do omit the essential elements (the relative amounts of the materials). Huang teaches of relative amounts of the same claimed materials. Applicant has not provided any proof or evidence that the relative amounts of the prior art are incapable of being configured for low-temperature pyrolysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727